IzWICKER, Judge.
This is an appeal by Arabi Taxi and Delivery Service from a determination of the Office of Worker’s Compensation finding that Robert Zaldo was an employee of the defendant and awarding his mother death benefits. Zaldo was a cabdriver who was found dead in his taxi of a gunshot wound. Arabi Taxi took a suspensive appeal from the ruling.
On our own motion, we dismiss the appeal as premature. La.R.S. 23:1310.5(0 provides,
When there has been an award of benefits by the hearing officer, no appeal by an employer shall be entertained by the appellate court unless the employer secures a bond with one or more sureties to be approved by the hearing officer, guaranteeing that the employer will pay the amount of the award rendered therein together with interest thereon as otherwise provided by law, and all costs of the proceeding. The time limits for perfecting the bond shall be as provided in the Code of Civil Procedure, but shall not commence to run against the appellant until the appellant is notified by the hearing officer as to the amount of the bond fixed in accordance with law. [Emphasis added.]
No bond was set in this case by the hearing officer, nor was any filed. Accordingly, we cannot entertain the appeal. Since the time limits for perfecting the bond do not begin to run until the appellant is notified by the hearing officer of the amount of the bond, however, we remand the case for compliance with La.R.S. 131310.5(C).
Accordingly, the appeal is dismissed as premature and the case is remanded. The Office of Worker’s Compensation is ordered to comply with the requirements of La.R.S. 23:1310.5.
APPEAL DISMISSED; CASE REMANDED WITH ORDER.